EXHIBIT FIVE STAR QUALITY CARE, INC. AMENDED AND RESTATED BYLAWS As Amended and Restated February 8, 2010 Table of Contents ARTICLE I OFFICES 1 Section 1.1. Principal Office 1 Section 1.2. Additional Offices 1 ARTICLE II MEETINGS OF STOCKHOLDERS 1 Section 2.1. Place 1 Section 2.2. Annual Meeting 1 Section 2.3. Special Meetings 1 Section 2.4. Notice of Regular or Special Meetings 4 Section 2.5. Notice of Adjourned Meetings 5 Section 2.6. Scope of Meetings 5 Section 2.7. Organization of Stockholder Meetings 5 Section 2.8. Quorum 6 Section 2.9. Voting 6 Section 2.10. Proxies 6 Section 2.11. Record Date 7 Section 2.12. Voting of Stock by Certain Holders 7 Section 2.13. Inspectors 7 Section 2.14. Nominations and Other Proposals to be Considered at Meetings of Stockholders 7 Section 2.14.1 Annual Meetings of Stockholders 8 Section 2.14.2 Stockholder Nominations or Other Proposals Causing Covenant Breaches or Defaults 14 Section 2.14.3 Stockholder Nominations or Other Proposals Requiring Governmental Action 15 Section 2.14.4 Special Meetings of Stockholders 16 Section 2.14.5 General 17 Section 2.15. Voting by Ballot 18 Section 2.16. Proposals of Business Which Are Not Proper Matters For Action By Stockholders 19 ARTICLE III DIRECTORS 19 Section 3.1. General Powers; Qualifications; Directors Holding Over 19 Section 3.2. Independent Directors and Managing Directors 19 Section 3.3. Number and Tenure 20 Section 3.4. Annual and Regular Meetings 20 Section 3.5. Special Meetings 20 Section 3.6. Notice 20 Section 3.7. Quorum 21 Section 3.8. Voting 21 Section 3.9. Telephone Meetings 21 Section 3.10. Action by Written Consent of Board of Directors 21 Section 3.11. Waiver of Notice 21 Section 3.12. Vacancies 21 Section 3.13. Compensation 22 Section 3.14. Surety Bonds 22 i Section 3.15. Reliance 22 Section 3.16. Qualifying Shares of Stock Not Required 22 Section 3.17. Certain Rights of Directors, Officers, Employees and Agents 22 Section 3.18. Emergency Provisions 22 ARTICLE IV COMMITTEES 23 Section 4.1. Number; Tenure and Qualifications 23 Section 4.2. Powers 23 Section 4.3. Meetings 23 Section 4.4. Telephone Meetings 23 Section 4.5. Action by Written Consent of Committees 24 Section 4.6. Vacancies 24 ARTICLE V OFFICERS 24 Section 5.1. General Provisions 24 Section 5.2. Removal and Resignation 24 Section 5.3. Vacancies 24 Section 5.4. Chief Executive Officer 24 Section 5.5. Chief Operating Officer 25 Section 5.6. Chief Financial Officer 25 Section 5.7. Chairman and Vice Chairman of the Board 25 Section 5.8. President 25 Section 5.9. Vice Presidents 25 Section 5.10. Secretary 25 Section 5.11. Treasurer 25 Section 5.12. Assistant Secretaries and Assistant Treasurers 26 ARTICLE VI CONTRACTS, LOANS, CHECKS AND DEPOSITS 26 Section 6.1. Contracts 26 Section 6.2. Checks and Drafts 26 Section 6.3. Deposits 26 ARTICLE VII STOCK 26 Section 7.1. Certificates 26 Section 7.2. Transfers 26 Section 7.3. Lost Certificates 27 Section 7.4. Closing of Transfer Books or Fixing of Record Date 27 Section 7.5. Stock Ledger 28 Section 7.6. Fractional Stock; Issuance of Units 28 ARTICLE VIII REGULATORY COMPLIANCE AND DISCLOSURE 28 Section 8.1. Actions Requiring Regulatory Compliance Implicating the Corporation 28 Section 8.2. Compliance With Law 29 Section 8.3. Limitation on Voting Shares of Stock or Proxies 29 Section 8.4. Representations, Warranties and Covenants Made to Governmental or Regulatory Bodies 30 Section 8.5. Board of Directors' Determinations 30 ARTICLE IX RESTRICTIONS ON TRANSFER OF SHARES 30 ii Section 9.1. Definitions 30 Section 9.2. Transfer And Ownership Restrictions 32 Section 9.3. Exceptions 32 Section 9.4. Excess Securities 33 Section 9.5. Modification Of Remedies For Certain Indirect Transfers 33 Section 9.6. Legal Proceedings; Prompt Enforcement 34 Section 9.7. Liability 34 Section 9.8. Obligation To Provide Information 34 Section 9.9. Legend 34 Section 9.10. Authority Of Board Of Directors 34 Section 9.11. Transactions on a National Securities Exchange 35 Section 9.12. Reliance 35 Section 9.13. Benefits Of This Article IX 35 Section 9.14. Severability 36 Section 9.15. Waiver 36 Section 9.16. Conflict 36 ARTICLE X ACCOUNTING YEAR 36 Section 10.1. Accounting Year 36 ARTICLE XI DIVIDENDS AND OTHER DISTRIBUTIONS 36 Section 11.1. Dividends and Other Distributions 36 ARTICLE XII SEAL Section 12.1. Seal 36 Section 12.2. Affixing Seal 37 ARTICLE XIII WAIVER OF NOTICE 37 Section 13.1. Waiver of Notice 37 ARTICLE XIV AMENDMENT OF BYLAWS 37 Section 14.1. Amendment of Bylaws 37 ARTICLE XV MISCELLANEOUS 37 Section 15.1. References to Charter of the Corporation 37 Section 15.2. Costs and Expenses 37 Section 15.3. Ratification 38 Section 15.4. Ambiguity 38 Section 15.5. Inspection of Bylaws 38 Section 15.6. Special Voting Provisions relating to Control Shares 38 ARTICLE XVI ARBITRATION 38 Section 16.1. Procedures for Arbitration of Disputes 38 Section 16.2. Arbitrators 39 Section 16.3. Place of Arbitration 39 Section 16.4. Discovery 39 Section 16.5. Awards 39 Section 16.6. Costs and Expenses 40 Section 16.7. Final and Binding 40 Section 16.8. Beneficiaries 40 iii FIVE STAR QUALITY CARE, INC. AMENDED AND RESTATED BYLAWS ARTICLE I OFFICES Section 1.1.Principal Office.The principal office of the Corporation shall be located at such place or places as the Board of Directors may designate. Section 1.2.Additional Offices.The Corporation may have additional offices at such places as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.1.Place.All meetings of stockholders shall be held at the principal office of the Corporation or at such other place as is designated by the Board of Directors or the chairman of the board or president. Section 2.2.Annual Meeting.An annual meeting of the stockholders for the election of directors and the transaction of any business within the powers of the Corporation shall be held at such times as the Board of Directors may designate.Failure to hold an annual meeting does not invalidate the Corporation's existence or affect any otherwise valid acts of the Corporation. Section 2.3.Special Meetings. (a)General.The president of the Corporation or a majority of the entire Board of Directors may call a special meeting of the stockholders.Subject to ‎Section 2.3(b), if at the time stockholders are entitled by law to cause a special meeting of the stockholders to be called, a special meeting of stockholders shall also be called by the secretary of the Corporation upon the written request of stockholders entitled to cast not less than the Special Meeting Percentage of all the votes entitled to be cast at such meeting.The "Special Meeting Percentage" shall be a majority or, if greater from time to time, the largest portion which the Corporation is legally permitted to specify with respect to stockholders entitled by law to cause a special meeting of the stockholders to be called. (b)Stockholder Requested Special Meetings. (i)Any stockholder of record seeking to have stockholders request a special meeting shall, by sending written notice to the secretary of the Corporation (the "Record Date Request Notice") by registered mail, return receipt requested, request the Board of Directors to fix a record date to determine the stockholders entitled to request a special meeting (the "Request Record Date").No stockholder may make a Record Date Request Notice unless such stockholder (i) complies with the requirements set forth in ‎Section 2.14.1(a)(ii)(A) and (ii) holds certificates for all shares of stock of the Corporation owned by such stockholder during all times described in ‎Section 2.14.1(a), and a copy of each such certificate held by such stockholder at the time of giving such written request shall accompany such stockholder’s written request to the secretary in order for such request to be effective.The Record Date Request Notice shall set forth the purpose of the meeting and the matters proposed to be acted on at the meeting, shall be signed by one or more stockholders of record as of the date of signature (or their duly authorized agents), shall bear the date of signature of each such stockholder (or its duly authorized agent) signing the Record Date Request Notice and shall set forth all information that each such stockholder would be required to disclose in solicitations of proxies for election of directors in an election contest (even if an election contest is not involved), or is otherwise required, in each case, pursuant to Section 14 (or any successor provision) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the rules and regulations promulgated thereunder, as well as additional information required by ‎Section 2.14.Upon receiving the Record Date Request Notice, the Board of Directors may in its discretion fix a Request Record Date, which need not be the same date as that requested in the Record Date Request Notice.The Request Record Date shall not precede, and shall not be more than 10 days after the close of business on the date on which the resolution fixing the Request Record Date is adopted by the Board of Directors.If the Board of Directors, within 10 days after the date on which a valid Record Date Request Notice is received, fails to adopt a resolution fixing the Request Record Date and make a public announcement (as defined in ‎Section 2.14.5(c)) of such Request Record Date, the Request Record Date shall be the close of business on the 10th day after the date a valid Record Date Request Notice is received by the secretary. (ii)In order for any stockholder to request a special meeting, one or more written requests for a special meetingsigned by stockholders of record (or their duly authorized agents) as of the Request Record Date entitled to cast not less than the Special Meeting Percentage (the "Special Meeting Request") shall be delivered to the secretary.No stockholder may make a Special Meeting Request unless such stockholder (i) complies with the requirements set forth in ‎Section 2.14.1(a)(ii)(A) and (ii) holds certificates for all shares of stock of the Corporation owned by such stockholder during all times described in ‎Section 2.14.1(a), and a copy of each such certificate held by such stockholder at the time of giving such written request shall accompany such stockholder’s written request to the secretary in order for such request to be effective.In addition, the Special Meeting Request shall set forth the purpose of the meeting and the matters 2 proposed to be acted on at the meeting (which shall be limited to the matters set forth in the Record Date Request Notice received by the secretary), shall bear the date of signature of each such stockholder (or its duly authorized agent) signing the Special Meeting Request, shall set forth the name and address, as they appear in the Corporation's books, of each stockholder signing such request (or on whose behalf the Special Meeting Request is signed) and the class and number of shares of stock of the Corporation which are owned of record and beneficially by each such stockholder, shall be sent to the secretary by registered mail, return receipt requested, and shall be received by the secretary within 10 days after the Request Record Date.Any requesting stockholder may revoke his, her or its request for a special meeting at any time by written revocation delivered to the secretary. (iii)The secretary shall inform the requesting stockholders of the reasonably estimated cost of preparing, mailing and filing the notice of meeting (including the Corporation's proxy materials).The secretary shall not be required to call a special meeting upon stockholder request and such meeting shall not be held unless, in addition to the documents and information required by ‎Section 2.3(b)(ii), the secretary receives payment of such reasonably estimated cost prior to the mailing of any notice of the meeting. (iv)Except as provided in the next sentence, any special meeting shall be held at such place, date and time as may be designated by the officer who called the meeting in accordance with ‎Section 2.3(a), if any, and otherwise by the Board of Directors.In the case of any special meeting called by the secretary upon the request of stockholders (a "Stockholder Requested Meeting"), such meeting shall be held at such place, date and time as may be designated by the Board of Directors; provided, however, that the date of any Stockholder Requested Meeting shall be not more than 90 days after the record date for such meeting (the "Meeting Record Date"); and provided further that if the Board of Directors fails to designate, within 10 days after the date that a valid Special Meeting Request is actually received by the secretary (the "Delivery Date"), a date and time for a Stockholder Requested Meeting, then such meeting shall be held at 2:00 p.m. local time on the 90th day after the Meeting Record Date or, if such 90th day is not a Business Day (as defined below), on the first Business Day preceding such 90th day; and provided further that in the event that the Board of Directors fails to designate a place for a Stockholder Requested Meeting within 10 days after the Delivery Date, then such meeting shall be held at the principal executive office of the Corporation.In fixing a date for any special meeting, the president or Board of Directors may consider such factors as he, she or it deems relevant within the exercise of their business judgment, including, without limitation, the nature of the matters to be considered, the facts and circumstances surrounding any request for meeting and any plan of the Board of Directors to call an annual meeting or a special meeting.In the case of any Stockholder Requested Meeting, if the Board of Directors fails to fix a Meeting Record Date that is a date within 30 days after the Delivery Date, then the close of 3 business on the 30th day after the Delivery Date shall be the Meeting Record Date. (v)If at any time as a result of written revocations of requests for the special meeting, stockholders of record (or their duly authorized agents) as of the Request Record Date entitled to cast less than the Special Meeting Percentage shall have delivered and not revoked requests for a special meeting, the secretary may refrain from mailing the notice of the meeting or, if the notice of the meeting has been mailed, the secretary may revoke the notice of the meeting at any time before 10 days before the meeting if the secretary has sent to all other requesting stockholders written notice of such revocation and of the intention to revoke the notice of the meeting and the Corporation may cancel and not hold such meeting.Any request for a special meeting received after a revocation by the secretary of a notice of a meeting shall be considered a request for a new special meeting. (vi)The Board of Directors shall determine the validity of any purported Record Date Request Notice or Special Meeting Request received by the secretary.For the purpose of permitting the Board of Directors to perform such review, no such purported request shall be deemed to have been delivered to the secretary until the earlier of (A) five Business Days after receipt by the secretary of such purported request and (B) such date as the Board of Directors may certify whether valid requests received by the secretary represent at least a majority of the issued and outstanding shares of stock (or such larger portion which the Corporation is legally permitted to specify with respect to stockholders entitled by law to cause a special meeting of the stockholders to be called) that would be entitled to vote at such meeting. (vii)For purposes of these Bylaws, "Business Day" shall mean any day other than a Saturday, a Sunday or a day on which banking institutions in the Commonwealth of Massachusetts are authorized or obligated by law or executive order to close. Section 2.4.Notice of Regular or Special Meetings.In accordance with applicable law and the charter of the Corporation, the secretary shall give to each stockholder entitled to vote at such meeting and to each stockholder not entitled to vote who is entitled to notice of the meeting written or printed notice stating the time and place of the meeting and, in the case of a special meeting or as otherwise may be required by any statute, the purpose for which the meeting is called, either by mail, by presenting it to such stockholder personally, by leaving it at the stockholder's residence or usual place of business, by electronic transmission or by any other means permitted by Maryland law.If mailed, such notice shall be deemed to be given once deposited in the U.S. mail addressed to the stockholder at the stockholder's address as it appears on the records of the Corporation, with postage thereon prepaid. 4 Section 2.5.Notice of Adjourned Meetings.It shall not be necessary to give notice of the time and place of any adjourned meeting or of the business to be transacted thereat other than by announcement at the meeting at which such adjournment is taken. Section 2.6.Scope of Meetings.Except as otherwise expressly set forth elsewhere in these Bylaws, no business shall be transacted at an annual or special meeting of stockholders except as specifically designated in the notice or otherwise properly brought before the stockholders by or at the direction of the Board of Directors. Section 2.7.Organization of Stockholder Meetings.Every meeting of stockholders shall be conducted by an individual appointed by the Board of Directors to be chairperson of the meeting or, in the absence of such appointment or the absence of the appointed individual, by the chairman of the board or, in the case of a vacancy in the office or absence of the chairman of the board, by one of the following officers present at the meeting in the following order: the vice chairman of the board, if there be one, the president, the vice presidents in their order of seniority, or, in the absence of such officers, a chairperson chosen by the stockholders by the vote of a majority of the votes cast on such appointment by stockholders present in person or represented by proxy.The secretary, an assistant secretary or a person appointed by the Board of Directors or, in the absence of such appointment, a person appointed by the chairperson of the meeting shall act as secretary of the meeting and record the minutes of the meeting.If the secretary presides as chairperson at a meeting of the stockholders, then the secretary shall not also act as secretary of the meeting and record the minutes of the meeting.The order of business and all other matters of procedure at any meeting of stockholders shall be determined by the chairperson of the meeting.The chairperson of the meeting may prescribe such rules, regulations and procedures and take such action as, in the discretion of such chairperson, are appropriate for the proper conduct of the meeting, including, without limitation: (a) restricting admission to the time set for the commencement of the meeting; (b) limiting attendance at the meeting to stockholders of record of the Corporation, their duly authorized proxies or other such persons as the chairperson of the meeting may determine; (c) limiting participation at the meeting on any matter to stockholders of record of the Corporation entitled to vote on such matter, their duly authorized proxies or other such persons as the chairperson of the meeting may determine; (d) limiting the time allotted to questions or comments by participants; (e) maintaining order and security at the meeting; (f) removing any stockholder or other person who refuses to comply with meeting procedures, rules or guidelines as set forth by the chairperson of the meeting; (g) concluding a meeting or recessing or adjourning the meeting to a later date and time and at a place announced at the meeting; and (h) complying with any state and local laws and regulations concerning safety and security.Without limiting the generality of the powers of the chairperson of the meeting pursuant to the foregoing provisions, the chairperson may adjourn any meeting of stockholders for any reason deemed necessary by the chairperson, including, without limitation, if (i) no quorum is present for the transaction of the business, (ii) the Board of Directors or the chairperson of the meeting determines that adjournment is necessary or appropriate to enable the stockholders to consider fully information that the Board of Directors or the chairperson of the meeting determines has not been made sufficiently or timely available to stockholders or (iii) the Board of Directors or the chairperson of the meeting determines that adjournment is otherwise in the best interests of the Corporation.Unless otherwise determined by the chairperson of the meeting, meetings of stockholders shall not be required to be held in 5 accordance with the general rules of parliamentary procedure or any otherwise established rules of order. Section 2.8.Quorum.At any annual or special meeting of stockholders called by the Board of Directors or any authorized officer of the Corporation, the presence in person or by proxy of stockholders entitled to cast one-third of all the votes entitled to be cast at such meeting shall constitute a quorum.Notwithstanding the immediately preceding sentence, at any special meeting of stockholders called upon the written request of stockholders pursuant to ‎Section 2.3(b), the presence in person or by proxy of stockholders entitled to cast a majority of all the votes entitled to be cast at such meeting shall constitute a quorum.This section shall not affect any requirement under any statute or the charter of the Corporation for the vote necessary for the adoption of any measure.If, however, a quorum shall not be present at any meeting of the stockholders, the chairperson of the meeting shall have the power to adjourn the meeting from time to time without the Corporation having to set a new record date or provide any additional notice of such meeting, subject to any obligation of the Corporation to give notice pursuant to ‎Section 2.5.At such adjourned meeting at which a quorum shall be present, any business may be transacted which might have been transacted at the meeting as originally notified.The stockholders present, either in person or by proxy, at a meeting of stockholders which has been duly called and convened and at which a quorum was established may continue to transact business until adjournment, notwithstanding the withdrawal of enough votes to leave less than a quorum then being present at the meeting. Section 2.9.Voting. (a)A majority of all the votes entitled to be cast for the election of a director shall be required to elect a director in a contested election (which, for purposes of these Bylaws, is an election at which the number of nominees exceeds the number of directors to be elected at the meeting).A majority of all the votes cast at a meeting of stockholders duly called and at which a quorum is present shall be sufficient to elect a director in an uncontested election.Each share of stock of the Corporation may be voted for as many individuals as there are directors to be elected and for whose election the share is entitled to be voted; provided, however, that there shall be no cumulative voting in the election of directors. (b)For all matters to be voted upon by stockholders other than the election of directors, unless otherwise required by applicable law, by the listing requirements of the principal exchange on which shares of the Corporation's common stock are listed or by a specific provision of the charter of the Corporation, the vote required for approval shall be the affirmative vote of 75% of the votes entitled to be cast for each such matter unless such matter has beenpreviously approved by the Board of Directors, in which case the vote required for approval shall be a majority of the votes cast at a meeting of stockholders duly called and at which a quorum is present. Section 2.10.Proxies.A stockholder may cast the votes entitled to be cast by him or her either in person or by proxy executed by the stockholder or by his or her duly authorized agent in any manner permitted by law.Such proxy shall be filed with such officer of the Corporation or third party agent as the Board of Directors shall have designated for such purpose for verification 6 at or prior to such meeting.Any proxy relating to shares of stock of the Corporation shall be valid until the expiration date therein or, if no expiration is so indicated, for such period as is permitted pursuant to Maryland law.At a meeting of stockholders, all questions concerning the qualification of voters, the validity of proxies, and the acceptance or rejection of votes, shall be decided by or on behalf of the chairperson of the meeting, subject to ‎Section Section 2.11.Record Date.The Board of Directors may fix the date for determination of stockholders entitled to notice of and to vote at a meeting of stockholders.If no date is fixed for the determination of the stockholders entitled to vote at any meeting of stockholders, only persons in whose names shares of stock entitled to vote are recorded on the stock records of the Corporation at the opening of business on the day of any meeting of stockholders shall be entitled to vote at such meeting. Section 2.12.Voting of Stock by Certain Holders.Stock of the Corporation registered in the name of a corporation, partnership, trust or other entity, if entitled to be voted, may be voted by the president or a vice president, a general partner or trustee thereof, as the case may be, or a proxy appointed by any of the foregoing individuals, unless some other person who has been appointed to vote such stock pursuant to a bylaw or a resolution of the governing body of such corporation or other entity or pursuant to an agreement of the partners of the partnership presents a certified copy of such bylaw, resolution or agreement, in which case such person may vote such stock.Any director or other fiduciary may vote stock registered in his or her name as such fiduciary, either in person or by proxy. Section 2.13.Inspectors. (a)Before or at any meeting of stockholders, the chairperson of the meeting may appoint one or more persons as inspectors for such meeting.Such inspectors shall (i) ascertain and report the number of shares of stock represented at the meeting, in person or by proxy and the validity and effect of proxies, (ii) receive and tabulate all votes, ballots or consents, (iii) report such tabulation to the chairperson of the meeting and (iv) perform such other acts as are proper to conduct the election or voting at the meeting. (b)Each report of an inspector shall be in writing and signed by him or her or by a majority of them if there is more than one inspector acting at such meeting.If there is more than one inspector, the report of a majority shall be the report of the inspectors.The report of the inspector or inspectors on the number of shares of stock represented at the meeting and the results of the voting shall be prima facie evidence thereof. Section 2.14.Nominations and Other Proposals to be Considered at Meetings of Stockholders.Nominations of individuals for election to the Board of Directors and the proposal of other business to be considered by the stockholders at meetings of stockholders may be properly brought before the meeting only as set forth in this ‎Section 2.14.All judgments and determinations made by the Board of Directors or the chairperson of the meeting, as applicable, under this ‎Section 2.14 (including, without limitation, judgments and determinations as to the propriety of a proposed nomination or a proposal of other business for consideration by 7 stockholders) shall be final and binding unless determined by a court of competent jurisdiction to have been made in bad faith. Section 2.14.1Annual Meetings of Stockholders. (a)Nominations of individuals for election to the Board of Directors and the proposal of other business to be considered by the stockholders at an annual meeting of stockholders may be properly brought before the meeting (i) pursuant to the Corporation's notice of meeting or otherwise properly brought before the meeting by or at the direction of the Board of Directors or (ii) by any stockholder of the Corporation who (A) has continuously held at least $2,000 in market value, or 1%, of the Corporation’s shares of common stock entitled to vote at the meeting on such election or the proposal for other business, as the case may be, for at least one year from the date such stockholder gives the notice provided for in this ‎Section 2.14.1 (or, if such notice is given prior to April 1, 2010, continuously held shares of the Corporation’s common stock since April 1, 2009 and without regard to the $2,000 market value, or 1%, requirement), and continuously holds such shares through and including the time of the annual meeting (including any adjournment or postponement thereof), (B) is a stockholder of record at the time of giving the notice provided for in this ‎Section 2.14.1 through and including the time of the annual meeting (including any adjournment or postponement thereof), (C) is entitled to make nominations or propose other business and to vote at the meeting on such election, or the proposal for other business, as the case may be and (D) complies with the notice procedures set forth in this ‎Section 2.14 as to such nomination or other business.‎Section 2.14.1(a)(ii) shall be the exclusive means for a stockholder to make nominations or propose other business before an annual meeting of stockholders, except to the extent of matters which are required to be presented to stockholders by applicable law which have been properly presented in accordance with the requirements of such law.For purposes of determining compliance with the requirement in subclause (A) of ‎Section 2.14.1(a)(ii), the market value of the Corporation’s shares of common stock held by the applicable stockholder shall be determined by multiplying the number of shares such stockholder continuously held for that one-year period by the highest selling price of the Corporation’s shares of common stock as reported on the principal exchange on which shares of the Corporation’s common stock are listed during the 60 calendar days before the date such notice was submitted. (b)For nominations for election to the Board of Directors or other business to be properly brought before an annual meeting by a stockholder pursuant to ‎Section 2.14.1(a)(ii), the stockholder shall have given timely notice thereof in writing to the secretary of the Corporation in accordance with this ‎Section 2.14 and such other business shall otherwise be a proper matter for action by stockholders.To be timely, a stockholder's notice shall set forth all information required under this ‎Section 2.14 and shall be delivered to the secretary at the principal executive offices of the Corporation not later than 5:00 p.m. (Eastern Time) on the 120th day nor earlier than the 150th day prior to the first anniversary of the date of the proxy statement for the preceding year's annual meeting; provided, however, that in the event that the annual meeting is called for a date that is more than 30 days earlier or later than the first anniversary of the date of the 8 preceding year's annual meeting, notice by the stockholder to be timely shall be so delivered not later than 5:00 p.m. (Eastern Time) on the 10th day following the earlier of the day on which (i) notice of the date of the annual meeting is mailed or otherwise made available or (ii) public announcement of the date of the annual meeting is first made by the Corporation.Neither the postponement or adjournment of an annual meeting, nor the public announcement of such postponement or adjournment, shall commence a new time period for the giving of a stockholder's notice as described above.No stockholder may give a notice to the secretary described in this ‎Section 2.14.1(b) unless such stockholder holds a certificate for all shares of stock of the Corporation owned by such stockholder during all times described in ‎Section 2.14.1(a), and a copy of each such certificate held by such stockholder at the time of giving such notice shall accompany such stockholder’s notice to the secretary in order for such notice to be effective. A stockholder’s notice shall set forth: (A) as to each individual whom the stockholder proposes to nominate for election or reelection as a director (a "Proposed Nominee") and any Proposed Nominee Associated Person (as defined in ‎Section 2.14.1(d)), (1) the name, age, business address and residence address of such Proposed Nominee and the name and address of such Proposed Nominee Associated Person, (2) a statement of whether such Proposed Nominee is proposed for nomination as an Independent Director (as defined in ‎Section 3.2) or a Managing Director (as defined in ‎Section 3.2) and a description of such Proposed Nominee's qualifications to be an Independent Director or Managing Director, as the case may be, and such Proposed Nominee's qualifications to be a director pursuant to the criteria set forth in ‎Section 3.1, (3) the class, series and number of any shares of stock of the Corporation that are, directly or indirectly, beneficially owned or owned of record by such Proposed Nominee or by such Proposed Nominee Associated Person, (4) the date such shares were acquired and the investment intent of such acquisition, (5) a description of all purchases and sales of securities of the Corporation by such Proposed Nominee or by such Proposed Nominee Associated Person during the previous 24 month period, including the date of the transactions, the class, series and number of securities involved in the transactions and the consideration involved, (6) a description of all Derivative Transactions (as defined in ‎Section 2.14.1(d)) by such Proposed Nominee or by such Proposed Nominee Associated Person during the previous 24 month period, including the date of the transactions and the class, series and number of securities involved in, and the material economic terms of, the transactions, such 9 description to include, without limitation, all information that such Proposed Nominee or Proposed Nominee Associated Person would be required to report on an Insider Report (as defined in ‎Section 2.14.1(d)) if such Proposed Nominee or Proposed Nominee Associated Person were a director of the Corporation or the beneficial owner of more than 10% of the shares of stock of the Corporation at the time of the transactions, (7) any performance related fees (other than an asset based fee) that such Proposed Nominee or such Proposed Nominee Associated Person is entitled to based on any increase or decrease in the value of shares of stock of the Corporation or instrument or arrangement of the type contemplated within the definition of Derivative Transaction, if any, as of the date of such notice, including, without limitation, any such interests held by members of such Proposed Nominee's or such Proposed Nominee Associated Person's immediate family sharing the same household with such Proposed Nominee or such Proposed Nominee Associated Person, (8) any proportionate interest in shares of stock of the Corporation or instrument or arrangement of the type contemplated within the definition of Derivative Transaction held, directly or indirectly, by a general or limited partnership in which such Proposed Nominee or such Proposed Nominee Associated Person is a general partner or, directly or indirectly, beneficially owns an interest in a general partner, (9) a description of all direct and indirect compensation and other material monetary agreements, arrangements and understandings during the past three years, and any other material relationships, between or among such stockholder, Proposed Nominee Associated Person, or their respective affiliates and associates, or others acting in concert therewith, on the one hand, and each Proposed Nominee, or his or her respective affiliates and associates, or others acting in concert therewith, on the other hand, including, without limitation, all information that would be required to be disclosed pursuant to Item 404 of Regulation S-K promulgated by the U.S. Securities and Exchange Commission (the "S.E.C.") (and any successor regulation), if the stockholder making the nomination and any Proposed Nominee Associated Person on whose behalf the nomination is made, or any affiliate or associate thereof or person acting in concert therewith, were the "registrant" for purposes of such rule and the Proposed Nominee were a director or executive officer of such registrant, (10) any rights to dividends on 10 the shares of stock of the Corporation owned beneficially by such Proposed Nominee or such Proposed Nominee Associated Person that are separated or separable from the underlying shares of stock of the Corporation, (11) to the extent known by such Proposed Nominee or such Proposed Nominee Associated Person, the name and address of any other person who owns, of record or beneficially, any shares of stock of the Corporation and who supports the Proposed Nominee for election or reelection as a director, (12) all other information relating to such Proposed Nominee or such Proposed Nominee Associated Person that is required to be disclosed in solicitations of proxies for election of directors in an election contest (even if an election contest is not involved), or is otherwise required, in each case, pursuant to Section 14 (or any successor provision) of the Exchange Act and the rules and regulations promulgated thereunder and (13) such Proposed Nominee's notarized written consent to being named in the stockholder's proxy statement as a nominee and to serving as a director if elected; (B) as to any other business that the stockholder proposes to bring before the meeting, (1) a description of such business, (2) the reasons for proposing such business at the meeting and any material interest in such business of such stockholder or any Stockholder Associated Person (as defined in ‎Section 2.14.1(d)), including any anticipated benefit to such stockholder or any Stockholder Associated Person therefrom, (3) a description of all agreements, arrangements and understandings between such stockholder and Stockholder Associated Person amongst themselves or with any other person or persons (including their names) in connection with the proposal of such business by such stockholder and (4) a representation that such stockholder intends to appear in person or by proxy at the meeting to bring the business before the meeting; (C) as to the stockholder giving the notice and any Stockholder Associated Person, (1) the class, series and number of all shares of stock of the Corporation that are owned of record by such stockholder or by such Stockholder Associated Person, if any, (2) the class, series and number of, and the nominee holder for, any shares of stock of the Corporation that are owned, directly or indirectly, beneficially but not of record by such stockholder or by such Stockholder 11 Associated Person, if any, (3) with respect to the foregoing clauses (1) and (2), the date such shares were acquired and the investment intent of such acquisition and (4) all information relating to such stockholder and Stockholder Associated Person that is required to be disclosed in connection with the solicitation of proxies for election of directors in an election contest (even if an election contest is not involved), or is otherwise required, in each case, pursuant to Section 14 (or any successor provision) of the Exchange Act and the rules and regulations promulgated thereunder; (D) as to the stockholder giving the notice and any Stockholder Associated Person, (1) the name and address of such stockholder, as they appear on the Corporation's stock ledger and the current name and address, if different, of such stockholder and Stockholder Associated Person and (2) the investment strategy or objective, if any, of such stockholder or Stockholder Associated Person and a copy of the prospectus, offering memorandum or similar document, if any, provided to investors or potential investors in such stockholder or Stockholder Associated Person; (E) as to the stockholder giving the notice and any Stockholder Associated Person, (1) a description of all purchases and sales of securities of the Corporation by such stockholder or Stockholder Associated Person during the previous 24 month period, including the date of the transactions, the class, series and number of securities involved in the transactions and the consideration involved, (2) a description of all Derivative Transactions by such stockholder or Stockholder Associated Person during the previous 24 month period, including the date of the transactions and the class, series and number of securities involved in, and the material economic terms of, the transactions, such description to include, without limitation, all information that such stockholder or Stockholder Associated Person would be required to report on an Insider Report if such stockholder or Stockholder Associated Person were a director of the Corporation or the beneficial owner of more than 10% of the shares of stock of the Corporation at the time of the transactions, (3) any performance related fees (other than an asset based fee) that such stockholder or Stockholder Associated Person is 12 entitled to based on any increase or decrease in the value of shares of stock of the Corporation or instrument or arrangement of the type contemplated within the definition of Derivative Transaction, if any, as of the date of such notice, including, without limitation, any such interests held by members of such stockholder's or Stockholder Associated Person's immediate family sharing the same household with such stockholder or Stockholder Associated Person, (4) any proportionate interest in shares of stock of the Corporation or instrument or arrangement of the type contemplated within the definition of Derivative Transaction held, directly or indirectly, by a general or limited partnership in which such stockholder or Stockholder Associated Person is a general partner or, directly or indirectly, beneficially owns an interest in a general partner and (5) any rights to dividends on the shares of stock of the Corporation owned beneficially by such stockholder or Stockholder Associated Person that are separated or separable from the underlying shares of stock of the Corporation; (F) to the extent known by the stockholder giving the notice, the name and address of any other person who owns, beneficially or of record, any shares of stock of the Corporation and who supports the nominee for election or reelection as a director or the proposal of other business; and (G) if more than one class or series of shares of capital stock of the Corporation is outstanding, the class and series of shares of capital stock of the Corporation entitled to vote for such Proposed Nominee and/or stockholder's proposal, as applicable. (c)Notwithstanding anything in the second sentence of ‎Section 2.14.1(b) to the contrary, in the event that the number of directors to be elected to the Board of Directors is increased and there is no public announcement of such action at least 130 days prior to the first anniversary of the date of the proxy statement for the preceding year's annual meeting, a stockholder's notice required by this ‎Section 2.14.1 also shall be considered timely, but only with respect to nominees for any new positions created by such increase, if the notice is delivered to the secretary at the principal executive offices of the Corporation not later than 5:00 p.m. (Eastern Time) on the 10th day immediately following the day on which such public announcement is first made by the Corporation. 13 (d)For purposes of this ‎Section 2.14, (i) "Stockholder Associated Person" of any stockholder shall mean (A) any person acting in concert with, such stockholder, (B) any direct or indirect beneficial owner of shares of capital stock of the Corporation owned of record or beneficially by such stockholder and (C) any person controlling, controlled by or under common control with such stockholder or a Stockholder Associated Person; (ii) "Proposed Nominee Associated Person" of any Proposed Nominee shall mean (A) any person acting in concert with such Proposed Nominee, (B) any direct or indirect beneficial owner of shares of capital stock of the Corporation owned of record or beneficially by such Proposed Nominee and (C) any person controlling, controlled by or under common control with such Proposed Nominee or a Proposed Nominee Associated Person; (iii) "Derivative Transaction" by a person shall mean any (A) transaction in, or arrangement, agreement or understanding with respect to, any option, warrant, convertible security, stock appreciation right or similar right with an exercise, conversion or exchange privilege, or settlement payment or mechanism related to, any security of the Corporation, or similar instrument with a value derived in whole or in part from the value of a security of the Corporation, in any such case whether or not it is subject to settlement in a security of the Corporation or otherwise or (B) any transaction, arrangement, agreement or understanding which included or includes an opportunity for such person, directly or indirectly, to profit or share in any profit derived from any increase or decrease in the value of any security of the Corporation, to mitigate any loss or manage any risk associated with any increase or decrease in the value of any security of the Corporation or to increase or decrease the number of securities of the Corporation which such person was, is or will be entitled to vote, in any such case whether or not it is subject to settlement in a security of the Corporation or otherwise; and (iv) "Insider Report" shall mean a statement required to be filed pursuant to Section 16 of the Exchange Act (or any successor provisions) by a person who is a director of the Corporation or who is directly or indirectly the beneficial owner of more than 10% of the shares of stock of the Corporation. Section 2.14.2Stockholder Nominations or Other Proposals Causing Covenant Breaches or Defaults.At the same time as the submission of any stockholder nomination or proposal of other business to be considered at a stockholders meeting that, if approved and implemented by the Corporation, would cause the Corporation or any subsidiary (as defined in ‎Section 2.14.5(c)) of the Corporationto be in breach of any covenant of the Corporation or any subsidiary of the Corporation or otherwise cause a default (in any case, with or without notice or lapse of time) in any existing debt instrument or agreement of the Corporation or any subsidiary of the Corporation or other material contract or agreement of the Corporation or any subsidiary of the Corporation, the proponent stockholder or stockholders shall submit to the secretary at the principal executive offices of the Corporation (a) evidence satisfactory to the Board of Directors of the lender's or contracting party's willingness to waive the breach of covenant or default or (b) a detailed plan for repayment of the indebtedness to the lender or curing the contractual breach or default and satisfying any resulting damage claim, specifically identifying the actions to be taken or the source of funds, which plan must be satisfactory to the Board of Directors in its discretion, and evidence of the availability to the Corporation of substitute credit or contractual arrangements similar to the credit or contractual arrangements which are implicated by the stockholder nomination or other proposal that are at least as favorable to the Corporation, as determined by the Board of Directors in its discretion. 14 As an example and not as a limitation, at the time these Bylaws are being amended and restated, the Corporation is party to a bank credit facility that contains covenants which prohibit certain changes in the management and policies of the Corporation without the approval of the lenders; accordingly, a stockholder nomination or proposal which implicates these covenants shall be accompanied by a waiver of these covenants duly executed by the banks or by evidence satisfactory to the Board of Directors of the availability of funding to the Corporation to repay outstanding indebtedness under this credit facility and of the availability of a new credit facility on terms as favorable to the Corporation as the existing credit facility.As a further example and not as a limitation, at the time these Bylaws are being amended and restated, the Corporation is party to lease and related agreements with Senior Housing Properties Trust or its subsidiaries ("Senior Housing").Those agreements contain covenants which prohibit certain changes in the management and policies of the Corporation without the approval of Senior Housing.Accordingly, a stockholder nomination or proposal which implicates these covenants shall be accompanied by a waiver of these covenants duly executed by the applicable Senior Housing entity or by evidence satisfactory to the Board of Directors of the availability of alternative facilities for lease and operation by the Corporation on terms as favorable to the Corporation as the applicable arrangement and of funds for the payment by the Corporation of any amounts required under the applicable agreement or otherwise as a result of any breach or termination of the agreement with Senior Housing. Section 2.14.3Stockholder Nominations or Other Proposals Requiring Governmental Action.If (a) submission of any stockholder nomination or proposal of other business to be considered at a stockholders meeting that could not be considered or, if approved, implemented by the Corporation without the Corporation, any subsidiary of the Corporation, the proponent stockholder, any Proposed Nominee of such stockholder, any Proposed Nominee Associated Person of such Proposed Nominee, any Stockholder Associated Person of such stockholder, the holder of proxies or their respective affiliates or associates filing with or otherwise notifying or obtaining the consent, approval or other action of any federal, state, municipal or other governmental or regulatory body (a "Governmental Action") or (b) such stockholder's ownership of shares of stock of the Corporation or any solicitation of proxies or votes or holding or exercising proxies by such stockholder, any Proposed Nominee of such stockholder, any Proposed Nominee Associated Person of such Proposed Nominee, any Stockholder Associated Person of such stockholder, or their respective affiliates or associates would require Governmental Action, then, at the same time as the submission of any stockholder nomination or proposal of other business to be considered at a stockholders meeting, the proponent stockholder or stockholders shall submit to the secretary at the principal executive offices of the Corporation (x) evidence satisfactory to the Board of Directors that any and all Governmental Action has been given or obtained, including, without limitation, such evidence as the Board of Directors may require so that any nominee may be determined to satisfy any suitability or other requirements or (y) if such evidence was not obtainable from a governmental or regulatory body by such time despite the stockholder's diligent and best efforts, a detailed plan for making or obtaining the Governmental Action prior to the election of any such Proposed Nominee or the implementation of such proposal, which plan must be satisfactory to the Board of Directors in its discretion.As an example and not as a limitation, at the time these Bylaws are being amended and restated, the Corporation holds a controlling ownership position in a company being formed and licensed as an insurance company in the State of Indiana.The laws 15 of the State of Indiana have certain regulatory requirements for any person who seeks to control (as defined under Indiana law) a company which itself controls an insurance company domiciled in the State of Indiana, including by exercising proxies representing 10% or more of its voting securities.Accordingly, a stockholder who seeks to exercise proxies for a nomination or a proposal affecting the governance of the Corporation shall obtain any applicable approvals from the Indiana insurance regulatory authorities prior to exercising such proxies.Similarly, as a further example and not as a limitation, at the time these Bylaws are being amended and restated, the Corporation operates healthcare facilities in various states; such facilities are governed by and subject to the regulatory and licensing requirements of the state in which such facility is located.The licensing terms or regulatory regime of certain states with jurisdiction over the Corporation may require that certain consents or approvals be obtained prior to the Corporation considering or implementing certain actions, including potentially requiring that a Proposed Nominee obtain regulatory approval or consent prior to being nominated for or elected as a director.Accordingly, a stockholder nomination or stockholder proposal that, if approved, would require the Corporation to obtain the consent or approval of a state authority due to the fact that the Corporation operates licensed healthcare facilities in such state, shall be accompanied by evidence that the stockholder or Proposed Nominee has either secured the required approvals or consents from all applicable state regulatory authorities or if such required approvals have not been obtained, then the stockholder nomination or other proposal shall be accompanied by a copy of any applications or forms required to be completed by the Proposed Nominee or stockholder as submitted or to be submitted to the applicable state authorities so that the Board of Directors may determine the likelihood that the stockholder or the Proposed Nominee, as applicable, will receive any such required approval. Section 2.14.4Special Meetings of Stockholders.As set forth in ‎Section 2.6, only business brought before the meeting pursuant to the Corporation's notice of meeting shall be conducted at a special meeting of stockholders.Nominations of individuals for election to the Board of Directors only may be made at a special meeting of stockholders at which directors are to be elected: (a) pursuant to the Corporation's notice of meeting; (b) otherwise properly brought before the meeting by or at the direction of the Board of Directors; or (c) provided that the Board of Directors has determined that directors shall be elected at such special meeting, by any stockholder of the Corporation who is a stockholder of record both at the time of giving of notice provided for in this ‎Section 2.14.4 through and including the time of the special meeting, who is entitled to vote at the meeting on such election and who has complied with the notice procedures and other requirements set forth in this ‎Section 2.14.4.In the event the Corporation calls a special meeting of stockholders for the purpose of electing one or more directors to the Board of Directors, any such stockholder may nominate an individual or individuals (as the case may be) for election as a director as specified in the Corporation's notice of meeting, if the stockholder satisfies the holding period and certificate requirements set forth in ‎Section 2.14.1(a) and ‎Section 2.14.1(b), the stockholder's notice contains or is accompanied by the information and documents required by ‎Section 2.14 and the stockholder has given timely notice thereof in writing to the secretary of the Corporation at the principal executive offices of the Corporation.To be timely, a stockholder’s notice shall be delivered to the secretary of the Corporation at the principal executive offices of the Corporation not earlier than the 150th day prior to such special meeting and not later than 5:00 p.m. (Eastern Time) on the later of (i) the 120th day prior to such special meeting or (ii) the 10th day following the day on which public 16 announcement is first made of the date of the special meeting and of the nominees proposed by the Board of Directors to be elected at such meeting.Neither the postponement or adjournment of a special meeting, nor the public announcement of such postponement or adjournment, shall commence a new time period for the giving of a stockholder's notice as described above. Section 2.14.5General. (a)If information submitted pursuant to this ‎Section 2.14 by any stockholder proposing a nominee for election as a director or any proposal for other business at a meeting of stockholders shall be deemed by the Board of Directors incomplete or inaccurate, any authorized officer or the Board of Directors or any committee thereof may treat such information as not having been provided in accordance with this ‎Section 2.14.Any notice submitted by a stockholder pursuant to this ‎Section 2.14 that is deemed by the Board of Directors inaccurate, incomplete or otherwise fails to satisfy completely any provision of this ‎Section 2.14 shall be deemed defective and shall thereby render all proposals and nominations set forth in such notice defective.Upon written request by the secretary of the Corporation or the Board of Directors or any committee thereof (which may be made from time to time), any stockholder proposing a nominee for election as a director or any proposal for other business at a meeting of stockholders shall provide, within three Business Days after such request (or such other period as may be specified in such request), (i) written verification, satisfactory to the secretary or any other authorized officer or the Board of Directors or any committee thereof, in his, her or its discretion, to demonstrate the accuracy of any information submitted by the stockholder pursuant to this ‎Section 2.14, (ii) written responses to information reasonably requested by the secretary, the Board of Directors or any committee thereof and (iii) a written update, to a current date, of any information submitted by the stockholder pursuant to this ‎Section 2.14 as of an earlier date.If a stockholder fails to provide such written verification, information or update within such period, the secretary or any other authorized officer or the Board of Directors may treat the information which was previously provided and to which the verification, request or update relates as not having been provided in accordance with this ‎Section 2.14; provided, however, that no such written verification, response or update shall cure any incompleteness, inaccuracy or failure in any notice provided by a stockholder pursuant to this ‎Section 2.14.It is the responsibility of a stockholder who wishes to make a nomination or other proposal to comply with the requirements of ‎Section 2.14; nothing in this ‎Section 2.14.5(a) or otherwise shall create any duty of the Corporation, the Board of Directors or any committee thereof nor any officer of the Corporation to inform a stockholder that the information submitted pursuant to this ‎Section 2.14 by or on behalf of such stockholder is incomplete or inaccurate or not otherwise in accordance with this ‎Section 2.14 nor require the Corporation, the Board of Directors, any committee of the Board of Directors or any officer of the Corporation to request clarification or updating of information provided by any stockholder, but the Board of Directors, a committee thereof or the secretary acting on behalf of the Board of Directors or a committee, may do so in its, his or her discretion. (b)Only such individuals who are nominated in accordance with this ‎Section 2.14 shall be eligible for election by stockholders as directors and only such business 17 shall be conducted at a meeting of stockholders as shall have been properly brought before the meeting in accordance with this ‎Section 2.14.The chairperson of the meeting and the Board of Directors shall each have the power to determine whether a nomination or any other business proposed to be brought before the meeting was made or proposed, as the case may be, in accordance with this ‎Section 2.14 and, if any proposed nomination or other business is determined not to be in compliance with this ‎Section 2.14, to declare that such defective nomination or proposal be disregarded. (c)For purposes of this ‎Section 2.14: (i) "public announcement" shall mean disclosure in (A) a press release reported by the Dow Jones News Service, Associated Press, Business Wire, PR Newswire or any other widely circulated news or wire service or (B) a document publicly filed by the Corporation with the S.E.C. pursuant to the Exchange Act; and (ii) "subsidiary" shall include, with respect to a person, any corporation, partnership, joint venture or other entity of which such person (A) owns, directly or indirectly, 10% or more of the outstanding voting securities or other interests or (B) has a person designated by such person serving on, or a right, contractual or otherwise, to designate a person, so to serve on, the board of directors (or analogous governing body). (d)Notwithstanding the foregoing provisions of this ‎Section 2.14, a stockholder shall also comply with all applicable legal requirements, including, without limitation, applicable requirements of state law and the Exchange Act and the rules and regulations thereunder, with respect to the matters set forth in this ‎Section 2.14.Nothing in this ‎Section 2.14 shall be deemed to require that a stockholder nomination of an individual for election to the Board of Directors or a stockholder proposal relating to other business be included in the Corporation's proxy statement, except as may be required by law. (e)The Board of Directors may from time to time require any individual nominated to serve as a director to agree in writing with regard to matters of business ethics and confidentiality while such nominee serves as a director, such agreement to be on the terms and in a form (the "Agreement") determined satisfactory by the Board of Directors, as amended and supplemented from time to time in the discretion of the Board of Directors.The terms of the Agreement may be substantially similar to the Code of Business Conduct and Ethics of the Corporation or any similar code promulgated by the Corporation (the "Code of Business Conduct") or may differ from or supplement the Code of Business Conduct. (f)Determinations required or permitted to be made under this ‎Section 2.14 by the Board of Directors may be delegated by the Board of Directors to a committee of the Board of Directors, subject to applicable law. Section 2.15.Voting by Ballot.Voting on any question or in any election may be voice vote unless the chairperson of the meeting or any stockholder shall demand that voting be by ballot. 18 Section 2.16.Proposals of Business Which Are Not Proper Matters For Action By Stockholders.Notwithstanding anything in these Bylaws to the contrary, subject to applicable law, any stockholder proposal for business the subject matter or effect of which would be within the exclusive purview of the Board of Directors, shall be deemed not to be a matter upon which the stockholders are entitled to vote.The Board of Directors in its discretion shall be entitled to determine whether a stockholder proposal for business is not a matter upon which the stockholders are entitled to vote pursuant to this ‎Section 2.16, and its decision shall be final and binding unless determined by a court of competent jurisdiction to have been made in bad faith. ARTICLE III DIRECTORS Section 3.1.General Powers; Qualifications; Directors Holding Over.The business and affairs of the Corporation shall be managed under the direction of its Board of Directors.A director shall be an individual at least 21 years of age who is not under legal disability.To qualify for nomination or election as a director, an individual, at the time of nomination and election, shall, without limitation, (a) have substantial expertise or experience relevant to the business of the Corporation and its subsidiaries, (b) not have been convicted of a felony and (c) meet the qualifications of an Independent Director or a Managing Director, each as defined in ‎Section 3.2, as the case may be, depending upon the position for which such individual may be nominated and elected.In case of failure to elect directors at an annual meeting of the stockholders, the incumbent directors shall hold over and continue to direct the management of the business and affairs of the Corporation until they may resign or until their successors are elected and qualify. Section 3.2.Independent Directors and Managing Directors.A majority of the directors holding office shall at all times be Independent Directors; provided, however, that upon a failure to comply with this requirement as a result of the creation of a temporary vacancy which shall be filled by an Independent Director, whether as a result of enlargement of the Board of Directors or the resignation, removal or death of a director who is an Independent Director, such requirement shall not be applicable.An "Independent Director" is one who is not an employee of the Corporation or Reit Management & Research LLC (or its permitted successors or assigns under the Shared Services Agreement between the Corporation and Reit Management & Research LLC), who is not involved in the Corporation's day to day activities and who meets the qualifications of an independent director (not including the specific independence requirements applicable only to members of the Audit Committee of the Board of Directors) under the applicable rules of each stock exchange upon which shares of stock of the Corporation are listed for trading and the S.E.C., as those requirements may be amended from time to time.If the number of directors, at any time, is set at less than five, at least one director shall be a Managing Director.So long as the number of directors shall be five or greater, at least two directors shall be Managing Director."Managing Directors" shall mean directors who are not Independent Directors and who have been employees of the Corporation or Reit Management & Research LLC (or its permitted successors or assigns under the Shared Services Agreement between the Corporation and Reit Management & Research LLC) or involved in the day to day activities of the Corporation for at least one year prior to their election.If at any time the Board 19 of Directors shall not be comprised of a majority of Independent Directors, the Board of Directors shall take such actions as will cure such condition; provided that the fact that the Board of Directors does not have a majority of Independent Directors or has not taken such action at any time or from time to time shall not affect the validity of any action taken by the Board of Directors.If at any time the Board of Directors shall not be comprised of a number of Managing Directors as is required under this ‎Section 3.2, the Board of Directors shall take such actions as will cure such condition; provided that the fact that the Board of Directors does not have the requisite number of Managing Directors or has not taken such action at any time or from time to time shall not affect the validity of any action taken by the Board of Directors. Section 3.3.Number and Tenure.The Board of Directors may establish, increase or decrease the number of directors; provided, that the number thereof shall never be less than the minimum number required by the Maryland General Corporation Law, nor more than seven; and further, provided, that the tenure of office of a director shall not be affected by any decrease in the number of directors.The number of directors shall be five until increased or decreased by the Board of Directors. Section 3.4.Annual and Regular Meetings.An annual meeting of the Board of Directors shall be held immediately after the annual meeting of stockholders, no notice other than this Bylaw being necessary.The time and place of the annual meeting of the Board of Directors may be changed by the Board of Directors.The Board of Directors may provide, by resolution, the time and place, either within or without the State of Maryland, for the holding of regular meetings of the Board of Directors without other notice than such resolution.In the event any such regular meeting is not so provided for, the meeting may be held at such time and place as shall be specified in a notice given as hereinafter provided for special meetings of the Board of Directors. Section 3.5.Special Meetings.Special meetings of the Board of Directors may be called at any time by any Managing Director, the president or pursuant to the request of any two directors then in office.The person or persons authorized to call special meetings of the Board of Directors may fix any place, either within or without the State of Maryland, as the place for holding any special meeting of the Board of Directors called by them. Section 3.6.Notice.Notice of any special meeting shall be given by written notice delivered personally or by electronic mail, telephoned, facsimile transmitted, overnight couriered (with proof of delivery) or mailed to each director at his or her business or residence address.Personally delivered, telephoned, facsimile transmitted or electronically mailed notices shall be given at least 24 hours prior to the meeting.Notice by mail shall be deposited in the U.S. mail at least 72 hours prior to the meeting.If mailed, such notice shall be deemed to be given when deposited in the U.S. mail properly addressed, with postage thereon prepaid.Electronic mail notice shall be deemed to be given upon transmission of the message to the electronic mail address given to the Corporation by the director.Telephone notice shall be deemed given when the director is personally given such notice in a telephone call to which he is a party.Facsimile transmission notice shall be deemed given upon completion of the transmission of the message to the number given to the Corporation by the director and receipt of a completed answer back indicating receipt.If sent by overnight courier, such notice shall be deemed given when delivered to the courier.Neither the business to be transacted at, nor the purpose of, any annual, 20 regular or special meeting of the Board of Directors need be stated in the notice, unless specifically required by statute or these Bylaws. Section 3.7.Quorum.A majority of the directors shall constitute a quorum for transaction of business at any meeting of the Board of Directors, provided that, if less than a majority of such directors are present at a meeting, a majority of the directors present may adjourn the meeting from time to time without further notice, and provided further that if, pursuant to the charter of the Corporation or these Bylaws, the vote of a majority of a particular group of directors is required for action, a quorum for that action shall also include a majority of such group.The directors present at a meeting of the Board of Directors which has been duly called and convened and at which a quorum was established may continue to transact business until adjournment, notwithstanding the withdrawal of a number of directors resulting in less than a quorum then being present at the meeting. Section 3.8.Voting.The action of the majority of the directors present at a meeting at which a quorum is or was present shall be the action of the Board of Directors, unless the concurrence of a greater proportion is required for such action by specific provision of an applicable statute, the charter of the Corporation or these Bylaws.If enough directors have withdrawn from a meeting to leave fewer than are required to establish a quorum, but the meeting is not adjourned, the action of the majority of that number of directors necessary to constitute a quorum at such meeting shall be the action of the Board of Directors, unless the concurrence of a greater proportion is required for such action by applicable law, the charter of the Corporation or these Bylaws. Section 3.9.Telephone Meetings.Directors may participate in a meeting by means of a conference telephone or similar communications equipment if all persons participating in the meeting can hear each other at the same time.Participation in a meeting by these means shall constitute presence in person at the meeting.Such meeting shall be deemed to have been held at a place designated by the directors at the meeting. Section 3.10.Action by Written Consent of Board of Directors.Unless specifically otherwise provided in the charter of the Corporation, any action required or permitted to be taken at any meeting of the Board of Directors may be taken without a meeting, if a consent in writing to such action is signed by each director and such written consent is filed with the minutes of proceedings of the Board of Directors. Section 3.11.Waiver of Notice.The actions taken at any meeting of the Board of Directors, however called and noticed or wherever held, shall be as valid as though taken at a meeting duly held after regular call and notice if a quorum is present and if, either before or after the meeting, each of the directors not present waives notice, consents to the holding of such meeting or approves the minutes thereof. Section 3.12.Vacancies.If for any reason any or all the directors cease to be directors, such event shall not terminate the Corporation or affect these Bylaws or the powers of the remaining directors hereunder (even if fewer than three directors remain).Except as may be provided by the Board of Directors in setting the terms of any class or series of preferred stock, any vacancy on the Board of Directors may be filled only by a majority of the remaining 21 directors, even if the remaining directors do not constitute a quorum.Any director elected to fill a vacancy, whether occurring due to an increase in size of the Board of Directors or by the death, resignation or removal of any director, shall hold office for the remainder of the full term of the class in which the vacancy occurred or was created and until a successor is elected and qualifies. Section 3.13.Compensation.Directors shall be entitled to receive such reasonable compensation for their services as directors as the Board of Directors may determine from time to time.Directors may be reimbursed for expenses of attendance, if any, at each annual, regular or special meeting of the Board of Directors or of any committee thereof; and for their expenses, if any, in connection with each property visit and any other service or activity performed or engaged in as director.The directors shall be entitled to receive remuneration for services rendered to the Corporation in any other capacity, and such services may include, without limitation, services as an officer of the Corporation, legal, accounting or other professional services, or services as a broker, transfer agent or underwriter, whether performed by a director or any person affiliated with a director. Section 3.14.Surety Bonds.Unless specifically required by law, no director shall be obligated to give any bond or surety or other security for the performance of any of his or her duties. Section 3.15.Reliance.Each director, officer, employee and agent of the Corporation shall, in the performance of his or her duties with respect to the Corporation, be entitled to rely on any information, opinion, report or statement, including any financial statement or other financial data, prepared or presented by an officer or employee of the Corporation or by the advisers, accountants, appraisers or other experts or consultants selected by the Board of Directors or officers of the Corporation, regardless of whether such counsel or expert may also be a director. Section 3.16.Qualifying Shares of Stock Not Required.Directors need not be stockholders of the Corporation Section 3.17.Certain Rights of Directors, Officers, Employees and Agents.A director shall have no responsibility to devote his or her full time to the affairs of the Corporation.Any director or officer, employee or agent of the Corporation, in his or her personal capacity or in a capacity as an affiliate, employee or agent of any other person, or otherwise, may have business interests and engage in business activities similar or in addition to those of or relating to the Corporation. Section 3.18.Emergency Provisions.Notwithstanding any other provision in the charter of the Corporation or these Bylaws, this ‎Section 3.18 shall apply during the existence of any catastrophe, or other similar emergency condition, as a result of which a quorum of the Board of Directors under ‎ARTICLE III cannot readily be obtained (an "Emergency").During any Emergency, unless otherwise provided by the Board of Directors, (a) a meeting of the Board of Directors may be called by any Managing Director or officer of the Corporation by any means feasible under the circumstances and (b) notice of any meeting of the Board of Directors during such an Emergency may be given less than 24 hours prior to the meeting to as many directors and by such means as it may be feasible at the time, including publication, television or radio. 22 ARTICLE IV COMMITTEES Section 4.1.Number; Tenure and Qualifications.The Board of Directors shall appoint an Audit Committee, a Compensation Committee and a Nominating and Governance Committee.Each of these committees shall be composed of three or more directors, to serve at the pleasure of the Board of Directors.The Board of Directors may also appoint other committees from time to time composed of one or more directors, to serve at the pleasure of the Board of Directors.The Board of Directors shall adopt a charter with respect to the Audit Committee, the Compensation Committee and the Nominating and Governance Committee, which charter shall specify the purposes, the criteria for membership and the responsibility and duties and may specify other matters with respect to each committee.The Board of Directors may also adopt a charter with respect to other committees. Section 4.2.Powers.The Board of Directors may delegate any of the powers of the Board of Directors to committees appointed under ‎Section 4.1, except as prohibited by law.In the event that a charter has been adopted with respect to a committee, the charter shall constitute a delegation by the Board of Directors of the powers of the Board of Directors necessary to carry out the purposes, responsibilities and duties of a committee provided in the charter or reasonably related to those purposes, responsibilities and duties, to the extent permitted by law. Section 4.3.Meetings.Notice of committee meetings shall be given in the same manner as notice for special meetings of the Board of Directors.A majority of the members of any committee shall be present in person at any meeting of a committee in order to constitute a quorum for the transaction of business at a meeting, and the act of a majority present at a meeting at the time of a vote if a quorum is then present shall be the act of a committee.The Board of Directors or, if authorized by the Board in a committee charter or otherwise, the committee members may designate a chairman of any committee, and the chairman or, in the absence of a chairman, a majority of any committee may fix the time and place of its meetings unless the Board shall otherwise provide.In the absence or disqualification of any member of any committee, the members thereof present at any meeting and not disqualified from voting, whether or not they constitute a quorum, may unanimously appoint another director to act at the meeting in the place of absent or disqualified members. Each committee shall keep minutes of its proceedings and shall periodically report its activities to the full Board of Directors and, except as otherwise provided by law or under the rules of the S.E.C. and applicable stock exchanges on which the Corporation's shares of stock are listed, any action by any committee shall be subject to revision and alteration by the Board of Directors, provided that no rights of third persons shall be affected by any such revision or alteration. Section 4.4.Telephone Meetings.Members of a committee may participate in a meeting by means of a conference telephone or similar communications equipment and participation in a meeting by these means shall constitute presence in person at the meeting. 23 Section 4.5.Action by Written Consent of Committees.Any action required or permitted to be taken at any meeting of a committee of the Board of Directors may be taken without a meeting, if a consent in writing to such action is signed by each member of the committee and such written consent is filed with the minutes of proceedings of such committee. Section 4.6.Vacancies.Subject to the provisions hereof, the Board of Directors shall have the power at any time to change the membership of any committee, to fill all vacancies, to designate alternate members to replace any absent or disqualified member or to dissolve any such committee. ARTICLE V OFFICERS Section 5.1.General Provisions.The officers of the Corporation shall includea president, a secretary and a treasurer and may include a chairman of the board, a vice chairman of the board, a chief executive officer, a chief operating officer, a chief financial officer, one or more vice presidents, one or more assistant secretaries and one or more assistant treasurers.In addition, the Board of Directors may from time to time elect such other officers with such powers and duties as they shall deem necessary or desirable.The officers of the Corporation shall be elected annually by the Board of Directors, except that the chief executive officer or president may from time to time appoint one or more vice presidents, assistant secretaries and assistant treasurers or other officers.Each officer shall hold office until his or her successor is elected and qualifies or until his or her death, or his or her resignation or removal in the manner hereinafter provided.Any two or more offices except president and vice president may be held by the same person.In its discretion, the Board of Directors may leave unfilled any office except that of president, secretary and treasurer.Election of an officer or agent shall not of itself create contract rights between the Corporation and such officer or agent. Section 5.2.Removal and Resignation.Any officer or agent of the Corporation may be removed by the Board of Directors if in its judgment the best interests of the Corporation would be served thereby, but the removal shall be without prejudice to the contract rights, if any, of the person so removed.Any officer of the Corporation may resign at any time by giving written notice of his or her resignation to the Board of Directors, the chairman of the board, the president or the secretary.Any resignation shall take effect at any time specified therein or, if the time when it shall become effective is not specified therein, immediately upon its receipt.The acceptance of a resignation shall not be necessary to make it effective unless otherwise stated in the resignation.A resignation shall be without prejudice to the contract rights, if any, of the Corporation. Section 5.3.Vacancies.A vacancy in any office may be filled by the Board of Directors for the balance of the term. Section 5.4.Chief Executive Officer.The Board of Directors may designate a chief executive officer from among the directors or elected officers.The chief executive officer shall have responsibility for implementation of the policies of the Corporation, as determined by the 24 Board of Directors, and for the administration of the business affairs of the Corporation.In the absence of both the chairman and vice chairman of the board, the chief executive officer shall preside over the meetings of the Board of Directors at which he shall be present.In the absence of a different designation, the Managing Directors, or any of them, shall function as the chief executive officer of the Corporation. Section 5.5.Chief Operating Officer.The Board of Directors may designate a chief operating officer from among the elected officers.Said officer will have the responsibilities and duties as set forth by the Board of Directors or the chief executive officer. Section 5.6.Chief Financial Officer.The Board of Directors may designate a chief financial officer from among the elected officers.Said officer will have the responsibilities and duties as set forth by the Board of Directors or the chief executive officer. Section 5.7.Chairman and Vice Chairman of the Board.The chairman of the board, if any, and the vice chairman of the board, if any, shall perform such duties as may be assigned to him, her or them by the Board of Directors.In the absence of a chairman and vice chairman of the board or if none are appointed, the Managing Directors, or any of them, shall preside at meetings of the Board of Directors. Section 5.8.President.The president may execute any deed, mortgage, bond, lease, contract or other instrument, except in cases where the execution thereof shall be expressly delegated by the Board of Directors or by these Bylaws to some other officer or agent of the Corporation or shall be required by law to be otherwise executed, and in general shall perform all duties incident to the office of president and such other duties as may be prescribed by the chief executive officer or the Board of Directors. Section 5.9.Vice Presidents.In the absence or unavailability of the president, the vice president (or in the event there be more than one vice president, any vice president) shall perform the duties of the president and when so acting shall have all the powers of the president; and shall perform such other duties as from time to time may be assigned to him or her by the president, the chief executive officer or by the Board of Directors.The Board of Directors may designate one or more vice presidents as executive vice presidents, senior vice presidents or as vice presidents for particular areas of responsibility. Section 5.10.Secretary.The secretary (or his or her designee) shall (a) keep the minutes of the proceedings of the stockholders, the Board of Directors and committees of the Board of Directors in one or more books provided for that purpose; (b) see that all notices are duly given in accordance with the provisions of these Bylaws or as required by law; (c) be custodian of the corporate records and of the seal of the Corporation, if any; (d) maintain a share register, showing the ownership and transfers of ownership of all shares of stock of the Corporation, unless a transfer agent is employed to maintain and does maintain such a share register; and (e) in general perform such other duties as from time to time may be assigned to the secretary by the chief executive officer or the Board of Directors. Section 5.11.Treasurer.The treasurer shall have the custody of the funds and securities of the Corporation and shall keep full and accurate accounts of receipts and disbursements in 25 books belonging to the Corporation and shall deposit all moneys and other valuable effects in the name and to the credit of the Corporation in such depositories as may be authorized by the Board of Directors.The treasurer shall also have such other responsibilities as may be assigned to him or her by the chief executive officer or the Board of Directors. Section 5.12.Assistant Secretaries and Assistant Treasurers.The assistant secretaries and assistant treasurers, in general, shall perform such duties as shall be assigned to them by the secretary or treasurer, respectively, or by the chief executive officer or the Board of Directors. ARTICLE
